DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “at the connecting member side” but there is no “connecting member side” claimed before so the limitation is unclear. Appropriate correction is required.
Claims 2-4 are also rejected for depending on rejected independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumiya et al (U.S. Patent No. 9,327,582) in view of Matsumoto et al (U.S. Patent No. 5,638,908).
As to Claim 1, Matsumiya discloses a hydraulic excavator comprising: 
A self-propelled lower traveling structure (3); 
An upper revolving structure (4) mounted rotatably on the 5lower traveling structure; and 
A working mechanism (5) mounted tiltably on a front side of the upper revolving structure;
The upper revolving structure (4) comprising: 
A revolving frame (17) on whose front side the working 10mechanism (5) is mounted; 
An operator's seat (6) disposed on a front side of the revolving frame; 
A right front cover (11) disposed from the right side of the operator's seat toward a front end side of the revolving frame 15and covering equipment mounted on the revolving frame; 
A control valve device (Column 4, Lines 32-36, “control valve”) controlling supply and discharge of pressurized oil to the upper revolving structure and the working mechanism; and  
20An accumulator (Column 6, Lines 22-29, “accumulator”) accumulating the pressure of the pressurized oil discharged and having a pressurized oil supply and discharge port (Column 6, Lines 22-29, “unload valve”, “hydraulic hose”) connected to the control valve device, wherein
An accumulator support device (Column 6, Lines 22-29, “arrangement space” below 37A and 37B) supporting the accumulator 5is provided between the operator's seat and the right front cover, 
The accumulator support device is configured by a box (Figure 9) providing the inside thereof for an accommodating space accommodating the accumulator and having an opening (Opening covered by 37A and 37B) taking the 10accumulator in and out of the accommodating space and a lid member (36, 37A, 3B grouped together) whose one end is rotatably connected (36 is rotatably connected as shown in Figure 3) to the box by a connecting member (Hinge in 36) and opened and closed between an open position at which the opening is opened and a closed position at which the opening is closed, wherein 
15The accumulator (Column 6, Lines 22-29, “accumulator”) is configured to be mounted on the lid member (37A, 3B) in the state where the pressurized oil supply and discharge port (Column 6, Lines 22-29, “unload valve”, “hydraulic hose”) is disposed on the connecting member side.  
However, Matsumiya is silent about a plurality of hydraulic actuators provided on the lower traveling structure; and pressurized oil discharged from at least one hydraulic actuator 43Attorney Docket No. 114259.PD286USin the plurality of hydraulic actuators. Masumoto discloses a plurality of hydraulic actuators (10, 12) provided on a lower traveling structure (2); and pressurized oil discharged from at least one hydraulic actuator (10, 12) 43Attorney Docket No. 114259.PD286USin the plurality of hydraulic actuators. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of hydraulic actuators provided on the lower traveling structure; and pressurized oil discharged from at least one hydraulic actuator 43Attorney Docket No. 114259.PD286USin the plurality of hydraulic actuators. The motivation would have been to adjust the tracks of the traveling structure.5			
As to Claim 3, Matsumiya as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Although Matsumiya is silent about an open position retaining mechanism holding the lid member at the open position is provided between the box and the lid member, examiner takes official notice that using open position retaining mechanisms is known in the art of vehicles. An example is the open position retaining mechanism that holds a bonnet open. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an open position retaining mechanism holding the lid member at the open position is provided between the box and the lid member. The motivation would be to secure the open position to avoid an accidental closing which could pose a hazard. 
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumiya et al (U.S. Patent No. 9,327,582) in view of Matsumoto et al (U.S. Patent No. 5,638,908); and further in view of Sewell (U.S. Patent Application Publication No. 2017/0350093).
As to Claim 2, Matsumiya as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Matsumiya as modified is silent about wherein 20the accumulator is provided with a gas filling port filling a filler gas, and 44Attorney Docket No. 114259.PD286USthe accumulator is mounted on the lid member in the state where the gas filling port is disposed on the free end side of the lid member.  Sewell discloses an accumulator (128) with a gas filling port for a filler gas (Paragraph 0045). Before the time of the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the accumulator provided with a gas filling port filling a filler gas, and 44Attorney Docket No. 114259.PD286USthe accumulator is mounted on the lid member in the state where the gas filling port is disposed on the free end side of the lid member. The motivation would have been to refill the accumulator when empty.
10	As to Claim 4, Matsumiya as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Matsumiya as modified is silent about wherein the accumulator is provided with a pressure gauge displaying the pressure of a filler gas, and the lid member is provided with an opening visually confirming the pressure gauge from the outside of the box when the lid member is at the closed 15position. Sewell discloses that accumulators are provided with pressure gauges (133) displaying the pressure of a filler gas (Paragraph 0045). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the accumulator with a pressure gauge displaying the pressure of a filler gas, and the lid member is provided with an opening visually confirming the pressure gauge from the outside of the box when the lid member is at the closed 15position. The motivation would have been to monitor the contents of the accumulator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678